DETAILED ACTION

Status of Claims and Application
This is in response to the Amendment of March 31, 2020. 
Claims 1, 5, 14-15, 18-19 are under consideration.
Claims 18-19 were added in the amendment of November 23, 2020.  Claims 18 and 19 have been mislabeled claims 9 and 10 in the current amendment (i.e., claims 9 and 10 are duplicates of claims 18 and 19, respectively).  In the next response, the claims must be properly identified as claims 18 and 19.  A  non-responsive amendment will have to be issued if the claims are not properly identified in the next response.
Claims 9-13 and 16-17 remain withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 14-15 and 18-19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United State Patent No. 4,259,358 (DUTHIE) in view of United States Patent No. 3,736,147 (IACOBUCCI).
Claim 1
Sole independent claim 1 comprises 
(a) obtaining a particulate chickpea preparation by the steps of:


i.  soaking chickpeas to form soaked chickpeas;
ii. removing chickpea hulls from the soaked chickpeas to produce skinned chickpea; 
iii. milling the skinned chickpeas to form a particulate chickpea preparation; 
iv. heating the particulate chickpea preparation to at least 80oC; 

(b) incubating the particulate chickpea preparation of step (a) with phytase with amylase for a sufficient time and temperature so as to completely react the particulate chickpea preparation of step (a) with the amylase; 

(c) incubating the particulate chickpea preparation of step (b) with phytase for a sufficient time and temperature so as to completely react the particulate chickpea preparation;

(d) incubating the particulate chickpea preparation of step (c) with proteases for a sufficient time and temperature so as to completely react the particulate chickpea preparation;

(e) removing by centrifugation insoluble fibers and at least partially phytic acid and/or oligosaccharides from the particulate chickpea preparation of step (d) to obtain a soluble chickpea fraction; and 

(f) drying the soluble chickpea fraction of the particulate chickpea preparation of step (e) to form a dry, soluble chickpea fraction comprising at least 20% w/w chickpea protein fractions and any one or more combination of chickpea fat and degraded chickpea starch. 

As to step a), DUTHIE teaches legumes (i.e. which include chickpeas) consist of an outer seed coat that may be removed with wet processing (i.e., soaking).  The hull is removed (col. 6, lines 5-15) to skin the chickpeas.  The chickpeas are heated from 100 to 130oC (col. 6, lines 30-35).    
DUTHIE teaches steps b) and d) in that the chickpea suspension is treated with amylase (col. 9, lines 25-35) and a protease (s)(col. 10, lines 25-40).  At col. 8, lines 20-27, stirring at the reduced temperature for a prolonged period of up to four days further activity of the a-amylase will cause a considerable degree of dextrinization and saccharification. Thus, it would have been obvious to incubate the amylase for a sufficient time and temperature so as to completely react the particulate chickpea preparation and obtain the requisite degree of dextrinization and saccharification.  At col. 10, lines 35-35, it is stated that in certain situations it may be desirable to employ a protease or proteolytic enzyme for a short period in the later stages of a-amylase treatment or after to control viscosity, when, for example, the protein content of the slurry treated by amylolytic enzyme is high, or to create a suitable degree of protein hydrolysis to peptides and amino acids for particular product applications.  At col. 10, lines 30-38, it is taught that the time, pH and temperature, purity level of enzyme can be varied to  optimize the amount of protein hydrolysis needed to produce the requisite amount of amino acids and peptides (i.e., the building blocks of proteins). Thus, it would have been obvious to incubate the protease for a sufficient time and temperature so as to completely react the particulate chickpea preparation and obtain the requisite amount of amino acids and peptides (i.e., the building blocks of proteins).  Additionally, it would have been obvious to use the protease after the amylase, as DUTHIE teaches starting the amylase treatment first.    
Duthie teaches step e) at col. 11, lines 20-30 wherein it is noted that undigested material is removed by filtration or centrifugation. This would include centrifugation of insoluble fibers and at least partially phytic acid and/or oligosaccharides. 
DUTHIE teaches step f) in that the fraction is then isolated into a soluble fraction from said chickpea suspension thereby producing the chickpea preparation (col. 10, lines 15-25 and col. 11, lines 1-21) and drying the fractions (col. 12, lines 29-40).   
DUTHIE teaches providing a protein content of 15-48% (col. 26, lines 5-15). 
The DUTHIE product results in a food product containing readily-assimilable nutrients in the form of protein, low molecular weight carbohydrates suitable for feeding to young mammals alone or with added fats and/or other suitable ingredients (i.e., enriched fraction) (col. 4, lines 5-15).
This reads on the claimed amount of at least 20% w/w. 
DUTHIE is silent at to treating the composition with phytase to remove phytic acid.
IACOBUCCI teaches that it is desirable to use phytase with vegetable proteins from legumes as the phytase breaks down phytic acid and facilitates the processing of the vegetable proteins into soluble and insoluble portions (col. 4, lines 1-10).   The phytic acid is incubated (i.e., maintaining at a favorable temperature and other conditions to promote the enzymatic reaction) (col. 4, lines 50-60). At col. 7, lines 25-40, it is taught that complexes of protein and phytic acid can be treated with phytase to provide protein.  The protein in complexes of protein: phytic acid made from sources other than oilseeds can also be purified by the process of this invention. The recovery of a pure protein fraction from such complex can be achieved by displacing the phytic acid with an excess of divalent cations like calcium or magnesium at pH 3.0, following the conditions outlined above.  It would have been obvious to one skilled in the art to add the phytase prior to the protease to release the protein from the phytic acid. 
Additionally, it would have been obvious to use phytase in DUTHIE to facilitate the fractionation of soluble and insoluble protein fractions and remove phytic acid.   DUTHIE teaches that the proteases can be added in conjunction with the α-amylase treatment at col. 10, lines 27-37.  
It would have been obvious to add the phytase with the α-amylase and protease treatment.  
Claim 5 
The IACOBUCCI treatment with a phytase as taught above inherently breaks down phytic acid.  IACOBUCCI is silent as to the length of phytase treatment but it is noted that at col. 8, lines 2-25 of DUTHIE that DUTHIE teaches lowering the temperature of the enzyme mixture and allowing the enzyme activity to carry on.   It would have been obvious to do the same with the phytase to allow further activity of the enzyme. 
Claims 14 and 15
The product can be added to foods such as infant food (DUTHIE, col. 21, lines 55-60; see Example 11).


Claims 18 and 19
Claims 18 and 19 recite that the soluble chickpea fraction is enriched for proteins, fats, starch, minerals and vitamins and that the soluble chickpea fraction enriched with nutritional components includes over 75% of the nutritional components of the chickpea, respectively.   The DUTHIE product results in a food product containing readily-assimilable nutrients in the form of protein, low molecular weight carbohydrates suitable for feeding to young mammals alone or with added fats and/or other suitable ingredients (i.e., enriched fraction) (col. 4, lines 5-15).  It would have been obvious to provide a product with additional proteins, fats, starch, minerals and vitamins.



Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
Applicant also submits a Declaration Under 37 §CFR 1.132 by Dr. Svetlana Zivanovic (Declaration). 
Applicant’s arguments and Declaration argue that it would not have been obvious to add the
enzymes in the specific order as claimed herein.  In particular, it is argued that it is the accompanying declaration of Dr. Svetlana Zivanovic shows that to obtain a specific peptide size distribution that comprises mainly small peptides, it is not enough to add phytase prior to protease to release the protein, as stated in the Office Action. In line with preparation method “C” as set forth in the declaration, phytase was added prior to protease (Phytase > a-Amylase > Protease), and yet, the peptide size distribution is different from the one obtained using the method of the invention (α-Amylase > Phytase >Protease).
However, while the Examiner acknowledges that the results obtained by using the enzymes in different orders are different, there is no evidence that the order results in an unexpected result.  Indeed, enzymes each have a unique specificity.  Specificity is a property of the enzyme and describes how restrictive the enzyme is in its choice of substrate.  In this regard, the order in which enzymes are added will impact how the substrates are acted upon and what material is available.  This is evidenced by DUTHIE and IACOBUCCI. 
DUTHIE teaches steps b) and d) in that the chickpea suspension is treated with amylase (col. 9, lines 25-35) and a protease (s)(col. 10, lines 25-40).  At col. 10, lines 35-35, it is stated that in certain situations it may be desirable to employ a protease or proteolytic enzyme for a short period in the later stages of a-amylase treatment or after to control viscosity, when, for example, the protein content of the slurry treated by amylolytic enzyme is high, or to create a suitable degree of protein hydrolysis to peptides and amino acids for particular product applications.  At col. 10, lines 30-38, it is taught that the time, pH and temperature, purity level of enzyme can be varied to  optimize the amount of protein hydrolysis needed to produce the requisite amount of amino acids and peptides (i.e., the building blocks of proteins). Additionally, it would have been obvious to use the protease after the amylase, as DUTHIE teaches starting the amylase treatment first.    
IACOBUCCI teaches that it is desirable to use phytase with vegetable proteins from legumes as the phytase breaks down phytic acid and facilitates the processing of the vegetable proteins into soluble and insoluble portions (col. 4, lines 1-10).   The phytic acid is incubated (i.e., maintaining at a favorable temperature and other conditions to promote the enzymatic reaction) (col. 4, lines 50-60).  At col. 7, lines 25-40, it is taught that complexes of protein and phytic acid can be treated with phytase to provide protein.  It would have been obvious to one skilled in the art to add the phytase prior to the protease to release the protein. 
Thus, DUTHIE and IACOBUCCI do suggest the claimed enzyme order.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791